Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered July 2, 1997, convicting defendant, after a jury trial, of robbery in the first degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 9V2 to 19 years, 3 to 6 years and 2 to 4 years, respectively, unanimously affirmed.
Since defendant made no offer of proof after objections to certain questions were sustained, and since an offer of proof made earlier in the trial concerning different testimony by a different witness did not suffice, his claim that his cross-examination of a police witness was unduly restricted, as well as his claim that he was denied his constitutional right to present a defense are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the court properly exercised its discretion in limiting cross-examination of a witness without personal knowledge on a collateral and speculative matter, and that the limitations on cross-examination did not deprive defendant of a fair trial.
Defendant’s remaining argument is indistinguishable from a claim this Court rejected on the codefendant’s appeal (People v Ramirez, 264 AD2d 666, lv denied 94 NY2d 828), and there is no reason to reach a different result here. Concur — Williams, J. P., Tom, Mazzarelli, Rubin and Friedman, JJ.